Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbertson (US 7520410).
Claim 1:  Gilbertson discloses a spout insert 18 (spout) for some container, comprising: a spout 112 (central duct) defining a pouring passage configured to communicate with an interior of some container and extend through some opening of some container; an outer wall 110 (outer sidewall) extending around the spout 112 (central duct), the outer wall 110 (outer sidewall) configured to engage an interior surface of some container and having an upper end and a lip 120 (flange) projecting in a radial direction from the upper end; and an overmold 123 (seal ring) comprising an annular band portion disposed on an upper surface of the flange of the outer wall 110 (outer sidewall) and configured to engage some interior surface of some container, wherein the spout 112 (central duct) and the outer wall 110 (outer sidewall) comprise a polyethylene (first material) having a first durometer and the overmold 123 (seal ring) comprises a thermoplastic elastomer (second material) having a second durometer less than the first durometer (see fig. 1, 3, and 8 & C. 5 L. 35-49).
Claim 2:  Gilbertson discloses the spout 112 (central duct), the outer wall 110 (outer sidewall), and the overmold 123 (seal ring) being a single integral element (see fig. 8 and P. 0053).
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
Claim 3:  Gilbertson discloses overmold 123 (seal ring) being bonded to the upper surface of the lip 120 (flange) of the outer wall 110 (outer sidewall) of the spout insert 18 (spout) (see fig. 8).
Claim 4:  Gilbertson discloses the first material comprising polyethylene (see C. 5 L. 35-49).
Claim 5:  Gilbertson discloses the second material being a thermoplastic elastomer (see P. C. 5 L. 35-49).

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jelich (WO 2020163714).
Claim 1:  Jelich discloses a body 54A (spout) for some container, comprising: a pour spout 72A (central duct) defining a pouring passage 132A configured to communicate with an interior of some container and extend through an opening of that container; an cylindrical wall 61A (outer sidewall) extending around the pour spout 72A (central duct), the cylindrical wall 61A (outer sidewall) configured to engage an interior surface of some container and having an upper end and a flange projecting in a radial direction from the upper end; and a crushable seal 200A (seal ring) comprising a lower portion 203A (annular band portion) disposed on an upper surface of the flange of the cylindrical wall 61A (outer sidewall) and configured to engage the interior surface of some container, wherein the pour spout 72A (central duct) and the cylindrical wall 61A (outer sidewall) comprise a first material having a first durometer and the crushable seal 200A (seal ring) comprises a thermoplastic elastomer (second material) having a second durometer less than the first durometer (see fig. 13, 15, 16, annotated partial fig. 14 below, and P. 0095 & 0126).  

    PNG
    media_image1.png
    609
    272
    media_image1.png
    Greyscale

Claim 2:  Jelich discloses wherein the pour spout 72A (central duct), the cylindrical wall 61A (outer sidewall), and the crushable seal 200A (seal ring) are injected molded as a single integral element (see P. 0126).  
Claim 3:  Jelich discloses wherein the crushable seal 200A (seal ring) is adhered (bonded) to the upper surface of the flange of the cylindrical wall 61A (outer sidewall) of the body 54A (spout) (see P. 0126).  
Claim 4:  Jelich discloses wherein the first material comprises at least one of polyethylene and polypropylene (see P. 0095).  
Claim 5:  Jelich discloses wherein the thermoplastic elastomer (second material)  comprises a thermoplastic elastomer (see P. 0126).  
Claim 6:  Jelich discloses wherein the crushable seal 200A (seal ring) comprises an upper portion 202A (lip) projecting radially from an upper end of the lower portion 203A (annular band portion), and configured to be received on a rim of some container (see fig. 13, 15, 16, annotated fig. 14 below, and P. 0126).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbertson (US 7520410) as applied to claim 1 above, and further in view of Henning (US 20190031404).
Claim 7:  Gilbertson discloses the claimed invention except for the second durometer of the second material being in a range between about 10 shore and about 70 shore.
Henning teaches a pourer 20 having a seal element 28 comprising a thermoplastic elastomer being a shore A hardness of from 30 to 90 or 60 to 80 (see P. 0017-0019 & 0053).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the thermoplastic elastomer (second material) of the overmold 123 (seal ring) out of a thermoplastic elastomer having a shore A hardness of from 30 to 90 or 60 to 80, as taught by Henning, in order to have appropriate sealing capabilities and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Further, as the claimed range of between about 10 shore and about 70 shore overlaps or lies inside the ranges disclosed by the prior art combination a prima facie case of obviousness exists. MPEP 2144.05 I.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jelich (WO 2020163714) as applied to claim 1 above, and further in view of Henning (US 20190031404).
Claim 7:  Jelich discloses the claimed invention except for the second durometer of the second material being in a range between about 10 shore and about 70 shore.
Henning teaches a pourer 20 having a seal element 28 comprising a thermoplastic elastomer being a shore A hardness of from 30 to 90 or 60 to 80 (see P. 0017-0019 & 0053).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the thermoplastic elastomer (second material) of the crushable seal 200A (seal ring) out of a thermoplastic elastomer having a shore A hardness of from 30 to 90 or 60 to 80, as taught by Henning, in order to have appropriate sealing capabilities and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Further, as the claimed range of between about 10 shore and about 70 shore overlaps or lies inside the ranges disclosed by the prior art combination a prima facie case of obviousness exists. MPEP 2144.05 I.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gilbertson (US 7520410).
Claim 8:  It is inherent or in the alternative obvious that the overmold 123 (seal ring) comprises a static coefficient of friction slide angle in a range between about 50 degrees and about 70 degrees as the prior art discloses a structurally identical overmold 123 (seal ring) to the inventions claimed seal ring and as the material of the prior art overmold 123 (seal ring) of thermoplastic elastomer is identical to the disclosed material of the inventions seal ring.  If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show that the overmold 123 (seal ring) does not have a static coefficient of friction slide angle in a range between about 50 degrees and about 70 degrees. Otherwise a prima facie case of obviousness has been established. MPEP 2112 & 2113

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jelich (WO 2020163714).
Claim 8:  It is inherent or in the alternative obvious that the crushable seal 200A (seal ring) comprises a static coefficient of friction slide angle in a range between about 50 degrees and about 70 degrees as the prior art discloses a structurally identical crushable seal 200A (seal ring) to the inventions claimed seal ring and as the material of the prior art crushable seal 200A (seal ring) of thermoplastic elastomer is identical to the disclosed material of the inventions seal ring.  If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show that the crushable seal 200A (seal ring) does not have a static coefficient of friction slide angle in a range between about 50 degrees and about 70 degrees. Otherwise a prima facie case of obviousness has been established. MPEP 2112 & 2113

Allowable Subject Matter
Claims and 21-27 are allowed.

Response to Arguments
The drawing objections in paragraphs 4-11 of office action dated 12 November 2021 are withdrawn in light of the amended disclosure filed 8 March 2022.
The specification objections in paragraphs 12-17 of office action dated 12 November 2021 are withdrawn in light of the amended disclosure filed 8 March 2022.
The 35 U.S.C. § 112 rejections in paragraphs 18-20 of office action dated 12 November 2021 are withdrawn in light of the amended claims filed 8 March 2022.
Applicant’s arguments, see page 12, filed 8 March 2022, with respect to Henning have been fully considered and are persuasive.  The rejections under Henning have been withdrawn. 
Applicant's arguments filed 8 March 2022, with respect to Gilbertson have been fully considered but they are not persuasive.
In response to applicant’s argument that Gilbertson fails to disclose or suggest a seal ring comprising an annular band disposed on an upper surface of the flange of the outer sidewall and configured to engage the interior surface of the container as  Gilbertson’s overmold 123 only contacts cap 14 and lip 120 and not an interior surface of the container 10, the Examiner reminds applicant that claim 1 is directed to the subcombination of the spout only and does not positively recite the container.  The limitation that the annular band is configured to engage the interior surface of the container is a functional limitation.  This limitation is met if an annular band is capable of engaging some interior surface of some container.  The prior art does not need to explicitly show or disclose this contact, but be capable of it.  In the case of Gilbertson, as the overmold 123 extends to the outer edge of the upper edge 33, there is some container that exists that has an interior surface that the annular band could engage.	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736